Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-13-00874-CR

                                  George GARCIA, Jr.,
                                       Appellant

                                            v.

                                  The STATE of Texas,

            From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                             Trial Court No. 12-2210-CR-C
                       Honorable W.C. Kirkendall, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED February 18, 2015.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice